--------------------------------------------------------------------------------

ESCROW AGREEMENT

This Agreement is dated as of the 10th day of June, 2008 among ICP Solar
Technologies, Inc.a Nevada corporation (the "Company"), the Buyers  identified
on the Schedule of Buyers attached as Schedule A hereto (each a “Buyer” and
collectively “Buyers”), and the law firm of Burns & Levinson LLP  (the "Escrow
Agent"):

W I T N E S S E T H:

WHEREAS, the Company and Buyers have entered into a Securities Purchase
Agreement calling for the sale by the Company to the Buyer of the Company’s 11%
Senior Secured Convertible Debentures, Due June 13, 2010, and Warrants for an
aggregate purchase price of up to $3,000,000 in the respective amounts set forth
on Schedule A hereto; and

WHEREAS, the parties hereto require the Company to deliver certificates
representing the Debentures being purchased by each Buyer (the “Debenture
Certificates”), and Warrants (as defined below) against payment therefor, with
such Debenture Certificates, Warrants and the Escrowed Funds to be delivered to
the Escrow Agent to be held in escrow and released by the Escrow Agent in
accordance with the terms and conditions of this Agreement; and

WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;

NOW THEREFORE, the parties agree as follows:

ARTICLE I

INTERPRETATION

1.1

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Securities Purchase Agreement shall have the meanings given to
such terms in the Securities Purchase Agreement.  Whenever used in this
Agreement, the following terms shall have the following respective meanings:

“Agreement” means this Agreement and all amendments made hereto and thereto by
written agreement between the parties;

“Buyer Documents” shall mean the Securities Purchase Agreement, and the Security
Agreement, each duly executed by the Buyer.

“Company Documents” shall mean: (1) the Securities Purchase Agreement, Security
Agreement, Subsidiary Guarantee, Debentures, Intellectual Property Security
Agreement and Warrants, each duly executed by the Company, (2) the Officer’s
Certificate and Closing Certificate, each signed by a duly authorized officer of
the Company, (3) the Security Agreement and Subsidiary Guarantee, each duly
executed by each of the Company’s Subsidiaries, (4) the Legal Opinion, signed by
the Company’s outside law firm and (5) the Voting Agreement Letter (as defined
in the Securities Purchase Agreement), signed by Sass Peress.

1

--------------------------------------------------------------------------------



"Escrowed Funds" means any funds sent into the Escrow Accout by a Buyer toward
the purchase of Debentures and Warrants;

 "Securities Purchase Agreement" means the Securities Purchase Agreement (and
the exhibits thereto) entered into or to be entered into by the Company and
Buyers in reference to the sale and purchase of the Debentures and Warrants.

1.2

Entire Agreement.  This Agreement along with the Company Documents and the Buyer
Documents constitute the entire agreement between the parties hereto pertaining
to the Company Documents and Buyer Documents and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties.  There are no warranties, representations and other
agreements made by the parties in connection with the subject matter hereof
except as specifically set forth in this Agreement, the Company Documents and
the Buyer Documents.

1.3

Extended Meanings.  In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders.  The word "person" includes an individual, body
corporate, partnership, trustee or trust or unincorporated association,
executor, administrator or legal representative.

1.4

Waivers and Amendments.  This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by all parties, or, in the case of a
waiver, by the party waiving compliance.  Except as expressly stated herein, no
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege hereunder preclude any other or
future exercise of any other right, power or privilege hereunder.

1.5

Headings.  The division of this Agreement into articles, sections, subsections
and paragraphs and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.

1.6

Law Governing this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York.  Both parties and the individuals executing this Agreement and other
agreements on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury.  The prevailing party (which shall be the party
which receives an award most closely resembling the remedy or action sought)
shall be entitled to recover from the other party its reasonable attorney's fees
and costs.  In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

2

--------------------------------------------------------------------------------



1.7

Specific Enforcement, Consent to Jurisdiction.  The Company and Buyer
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injuction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.  Subject to
Section 1.6 hereof, each of the Company and Buyer hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Nothing in this Section shall affect or limit
any right to serve process in any other manner permitted by law.

ARTICLE II

DELIVERIES TO THE ESCROW AGENT

2.1

Company Deliveries.  On or before the Closing Date, the Company shall deliver
the Company Documents to the Escrow Agent.  Upon receipt of the Company
documents, the Escrow Agent shall confirm such receipt to the Buyer.

2.2

Buyer Deliveries.  On or before the Closing Date, each Buyer shall deliver to
the Escrow Agent such Buyer’s Purchase Price and Buyer Documents.  The Escrowed
Funds will be delivered pursuant to the following wire transfer instructions
(the “Escrow Account”):

Bank of America

Boston, MA

ABA#011 000 138

Account Name:  Burns & Levinson LLP IOLTA

Account #9429273539

F/B/O:  Client #41648.0

2.3

Intention to Create Escrow Over Company Documents and Buyer Documents.  The
Buyer and Company intend that the Company Documents and Buyer Documents shall be
held in escrow by the Escrow Agent pursuant to this Agreement for their benefit
as set forth herein.

2.4

Escrow Agent to Deliver Company Documents and Buyer Documents.  The Escrow Agent
shall hold and release the Company Documents and Buyer Documents only in
accordance with the terms and conditions of this Agreement.

3

--------------------------------------------------------------------------------



ARTICLE III

RELEASE OF COMPANY DOCUMENTS AND BUYER DOCUMENTS

3.1

Release of Escrow Upon Closing.  Subject to the provisions of Section 4.2,
following the receipt of (i) all of the Company Documents, (ii) all of the Buyer
Documents, and (iii) at least the Minimum Offering Amount (as defined in the
Securities Purchase Agreement) into the Escrow Account, the Escrow Agent shall
release the Company Documents and Buyer Documents as follows:

(a)

On each Closing Date, upon receipt by the Escrow Agent of joint written
instructions ("Joint Instructions") signed by the Company and BridgePointe
Master Fund Ltd. (the “Lead Buyer”), it will simultaneously release the Company
Documents to the Buyer, and shall release the Buyer Documents to the Company,
and shall release the Escrow Funds as set forth in Section 3.2 below.

(b)

All funds to be delivered to the Company shall be delivered pursuant to the wire
instructions to be provided in writing by the Company to the Escrow Agent.

(c)

Notwithstanding the above, if the offering of the Debentures has not closed by
June 15, 2008, the Escrow Agent shall return the Buyer Documents and the
Escrowed Funds to the Buyers, and shall return the Company documents to the
Company.

(d)

Notwithstanding the above, upon receipt by the Escrow Agent of a final and
non-appealable judgment, order, decree or award of a court of competent
jurisdiction (a "Court Order"), the Escrow Agent shall deliver the Company
Documents and Buyer Documents in accordance with the Court Order.  Any Court
Order shall be accompanied by an opinion of counsel for the party presenting the
Court Order to the Escrow Agent (which opinion shall be satisfactory to the
Escrow Agent) to the effect that the court issuing the Court Order has competent
jurisdiction and that the Court Order is final and non-appealable.

3.2

Release of Escrowed Funds.  The Escrow Agent shall immediately return a Buyer’s
Escrowed Funds to the sending Buyer, upon a written request from BridgePointe
Master Fund Ltd., if there has not been a Closing with respect to that Buyer
within two (2) business days of the date that the Buyer’s funds were first
received into the Escrow Account. No Closing shall occur until an aggregate
amount of funds equal to at least the Minimum Amount have been received into the
Escrow Account from the Buyers. The Escrow Agent shall not release any Buyer’s
Purchase Price to the Company or to anyone on the Company’s behalf until the
Escrow Agent has received the Joint Instructions as to that Buyer.  After each
Closing, the Escrow Agent shall retain the Escrowed Funds for distribution only
as described below.  

(a)

Upon Closing, before releasing any funds to the Company, the Escrow Agent shall
release, on behalf of the Company, the RBC Payoff Amount (as defined in the
Securities Purchase Agreement) directly to RBC (as defined in the Securities
Purchase Agreement) , pursuant to wire instructions provided by an authorized
representative of RBC and approved by the Lead Buyer, in exchange for documents
approved in the Joint Instructions evidencing the termination and retirement of
all debt held by RBC.  The RBC Payoff Amount shall not be paid directly to the
Company.  Any RBC Payoff Amounts delivered to RBC in conjunction with the above
instructions shall be deemed to have been paid by the Buyer to the Company
toward the purchase price of the Debentures.   

4

--------------------------------------------------------------------------------



(b)    Following each subsequent Closing, assuming that the RBC Payoff Amount
has been paid to RBC in accordance with Subsection (a) above and the RBC Lien
Release (as defined in the Securities Purchase Agreement) has been received by
the Escrow Agent, the Escrow Agent shall release the Escrowed Funds in
accordance with Sections 4(v)(ii) – (v) of the Securities Purchase Agreement.   

(c)

The Net Amount (as defined in the Securities Purchase Agreement) shall become
the property of the Company upon the Closing.  The Company hereby irrevocably
instructs the Escrow Agent to hold the Net Amount on its behalf following the
Closing, and to disburse the Net Amount to the Company only at the times and in
the amounts set forth in the Drawdown Schedule set forth below (the “Drawdown
Amounts”):

Drawdown Schedule

Date of Disbursement to Company
(each a “Disbursement Date”)

Percentage of the Net Amount to be
Disbursed to the Company on Such Date*




Closing Date




15 %

August 1, 2008

23 %

November 1, 2008

23 %

February 1, 2009

15 %

May1, 2009

3 %

August 1, 2009

9 %

November 1, 2009

6 %

February 1, 2010

6 %

* = Or if not a Business Day, then on the next Business Day.  On each
Disbursement Date, the applicable percentage of the Net Amount, together with
all accrued interest in the Escrow Account, shall be delivered to the Company.

(d)  

If any Buyer delivers a written notice to the Escrow Agent (a “Default Notice”)
which states that an Event of Default has occurred under the Debenture and has
not been duly cured (after any applicable cure period under Section 10 of the
Debenture) and certifies that the Company has been notified in writing of such
Event of Default, the Escrow Agent shall not disburse further Drawdown Amounts
to the Company unless and until such Event of Default has been cured or the
Debentures have all been paid and satisfied in full.  If any Buyer provides
notice to the Escrow Agent that the Buyer has elected to accelerate the
Debenture in a Mandatory Redemption (as defined in Section 11(a) of the
Debentures), the Escrow Agent shall disburse all of the Escrowed Funds which
then remain in the Escrow Account, to the Buyers (pursuant to wire instructions
to be provided by each Buyer), pro rata, based upon the outstanding principal
amount of each Buyer’s Debenture at the time of such disbursement.  The Buyers
and the Company agree that any amounts disbursed to the Buyers pursuant to this
Section shall be deemed to constitute a payment by the Company toward the
“Default Amount” owed to the Buyer pursuant to Section 11 of the Debenture by
virtue of such Event of Default.

5

--------------------------------------------------------------------------------



3.3

Acknowledgement of Company and Buyer; Disputes.  The Company and the Buyer
acknowledge that the only terms and conditions upon which the Company Documents
and Buyer Documents are to be released are set forth in Sections 3 and 4 of this
Agreement.  The Company and the Buyer reaffirm their agreement to abide by the
terms and conditions of this Agreement with respect to the release of the
Company Documents and Buyer Documents.  Any dispute with respect to the release
of the Company Documents and Buyer Documents shall be resolved pursuant to
Section 4.2 or by agreement between the Company and Buyer.

ARTICLE IV

CONCERNING THE ESCROW AGENT

4.1

Duties and Responsibilities of the Escrow Agent.  The Escrow Agent's duties and
responsibilities shall be subject to the following terms and conditions:

(a)

The Buyer and Company acknowledge and agree that the Escrow Agent (i) shall not
be responsible for or bound by, and shall not be required to inquire into
whether either the Buyer or Company is entitled to receipt of the Company
Documents and Buyer Documents pursuant to, any other agreement or otherwise;
(ii) shall be obligated only for the performance of such duties as are
specifically assumed by the Escrow Agent pursuant to this Agreement; (iii) may
rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than Escrow Agent gives its own similar property; and (vi) may consult
counsel satisfactory to Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by Escrow Agent hereunder in good faith and in accordance with the
opinion of such counsel.

(b)

The Buyer and Company acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and that the Escrow Agent shall not be liable for
any action taken by Escrow Agent in good faith and reasonably believed by Escrow
Agent to be authorized or within the rights or powers conferred upon Escrow
Agent by this Agreement.  The Buyer and Company, jointly and severally, agree to
indemnify and hold harmless the Escrow Agent and any of Escrow Agent's partners,
employees, agents and representatives for any action taken or omitted to be
taken by Escrow Agent or any of them hereunder, including the fees of outside
counsel and other costs and expenses of defending itself against any claim or
liability under this Agreement, except in the case of gross negligence or
willful misconduct on Escrow Agent's part committed in its capacity as Escrow
Agent under this Agreement.  The Escrow Agent shall owe a duty only to the Buyer
and Company under this Agreement and to no other person.

6

--------------------------------------------------------------------------------



(c)

The Buyer and Company jointly and severally agree to reimburse the Escrow Agent
for outside counsel fees, to the extent authorized hereunder and incurred in
connection with the performance of its duties and responsibilities hereunder.

(d)

The Escrow Agent may at any time resign as Escrow Agent hereunder by giving five
(5) days prior written notice of resignation to the Buyer and the Company.
 Prior to the effective date of the resignation as specified in such notice, the
Buyer and Company will issue to the Escrow Agent a Joint Instruction authorizing
delivery of the Company Documents and Buyer Documents to a substitute Escrow
Agent selected by the Buyer and Company.  If no successor Escrow Agent is named
by the Buyer and Company, the Escrow Agent may apply to a court of competent
jurisdiction in the State of New York for appointment of a successor Escrow
Agent, and to deposit the Company Documents and Buyer Documents with the clerk
of any such court.

(e)

The Escrow Agent does not have and will not have any interest in the Company
Documents and Buyer Documents, but is serving only as escrow agent, having only
possession thereof.  The Escrow Agent shall not be liable for any loss resulting
from the making or retention of any investment in accordance with this Escrow
Agreement.

(f)

This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.

(g)

The Escrow Agent shall be permitted to act as counsel for the Company in any
dispute as to the disposition of the Company Documents and Buyer Documents, in
any other dispute between the Buyer and Company, whether or not the Escrow Agent
is then holding the Company Documents and Buyer Documents and continues to act
as the Escrow Agent hereunder.

(h)

The provisions of this Section 4.1 shall survive the resignation of the Escrow
Agent or the termination of this Agreement.

4.2

Dispute Resolution: Judgments.  Resolution of disputes arising under this
Agreement shall be subject to the following terms and conditions:

(a)

If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Company Documents and Buyer Documents, or if
the Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the Company
Documents and Buyer Documents pending receipt of a Joint Instruction from the
Buyer and Company, or (ii) deposit the Company Documents and Buyer Documents
with any court of competent jurisdiction in the State of New York, in which
event the Escrow Agent shall give written notice thereof to the Buyer and the
Company and shall thereupon be relieved and discharged from all further
obligations pursuant to this Agreement.  The Escrow Agent may, but shall be
under no duty to, institute or defend any legal proceedings which relate to the
Company Documents and Buyer Documents.  The Escrow Agent shall have the right to
retain counsel if it becomes involved in any disagreement, dispute or litigation
on account of this Agreement or otherwise determines that it is necessary to
consult counsel.

7

--------------------------------------------------------------------------------



(b)

The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order.  In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to the Buyer and Company or to any other
person, firm, corporation or entity by reason of such compliance.

ARTICLE V

GENERAL MATTERS

5.1

Termination.  This escrow shall terminate upon the release of all of the Company
Documents and Buyer Documents or at any time upon the agreement in writing of
the Buyer and Company.

5.2

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:

(a)

If to the Company, to:

ICP Solar Technologies, Inc.

7075 Place Robert-Joncas

Unit 131

Montreal   H4M272

Phone:   (514) 270-5770

Fax:  (514) 270-3677

8

--------------------------------------------------------------------------------



(b)

If to the Buyers, to: the addresses and fax numbers listed on Schedule A hereto.

(c)

If to the Escrow Agent, to:

Andrew J. Merken, Esq.

Burns & Levinson Llp
125 Summer Street

Boston, MA  02110 

Direct:  (617) 345-3740

FAX:    (617) 345-3299

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.

5.3

Interest.  The Escrowed Funds shall not be held in an interest bearing account
nor will interest be payable in connection therewith.  In the event the Escrowed
Funds is deposited in an interest bearing account, each Buyer shall be entitled
to receive its pro rata portion of any accrued interest thereon, but only if the
Escrow Agent receives from such Buyer the Buyer’s United States taxpayer
identification number and other requested information and forms.

5.4

Assignment; Binding Agreement.  Neither this Agreement nor any right or
obligation hereunder shall be assignable by any party without the prior written
consent of the other parties hereto.  This Agreement shall enure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.

5.5

Invalidity.  In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties hereto
shall be enforceable to the fullest extent permitted by law.

5.6

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile transmission and delivered by facsimile
transmission.

5.7

Agreement.  Each of the undersigned states that he has read the foregoing Escrow
Agreement and understands and agrees to it.

IN WITNESS WHEREOF, the undersigned have executed this Funds Escrow Agreement as
of the date first written above.

ICP SOLAR TECHNOLOGIES, INC.

By:___________________________________

Print Name of Signator:_______________________

Title: ___________________________________

 

9

--------------------------------------------------------------------------------



ESCROW AGENT:

______________________________________
Burns & Levinson LLP

Print Name of Signator:_______________________

Title: ___________________________________

 

Name of BUYER (Print):

__________________________________________

By:_______________________________________

Print Name of Signator:_______________________

Title: ___________________________________


10

--------------------------------------------------------------------------------



SCHEDULE OF BUYERS

Buyer and Investment Amount:

 

Address and

Facsimile Number:

 

 

Legal Representative’s

Address and

Facsimile Number:

 

 

 

 

 

 

 

 

 

 

 

 

BRIDGEPOINTE MASTER FUND LTD.




Investment Amount: $1,500,000

 

1120 Sanctuary Parkway

Suite 325

Alpharetta, GA 30004

Phone:  770-640-8130

Facsimile:  770-777-5844

 

 

P. Bradford Hathorn, Esq.

Roswell Capital Partners, LLC

1120 Sanctuary Parkway, Suite 325

Alpharetta, GA 30004

Phone:   770-640-8130

Facsimile: 770-777-5844

           

GEMINI MASTER FUND, LTD.




Investment Amount: $500,000

 

Gemini Master Fund, Ltd.

c/o Gemini Strategies, LLC
135 Liverpool Drive, Suite C
Cardiff, CA  92007
Phone: (858) 480-2828
Fax: (858) 509-8808    

 

 

None Needed.

 

 

 

 

 

 

Platinum Long Term Growth VI, LLC




Investment Amount: $1,000,000

 

152 West 57th Street

4th Floor

New York, NY  10019

Phone:  212-581-0500

Facsimile:  212-582-2222  

 

 

Shane W. McCormack

Burak Anderson & Melloni, PLC

30 Main Street, P.O. Box 787

Burlington, VT 05402-0787

Phone:   802-862-0500

Facsimile:  802-862-8176

           

11

--------------------------------------------------------------------------------